COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §            No. 08-20-00156-CV
  IN THE MATTER OF THE ESTATE OF:
                                                  §                 Appeal from the
  ROBERT SCOTT MASTERS,
                                                  §          County Court at Law No. 2
                                  Deceased.
                                                  §         of Tom Green County, Texas

                                                  §              (TC# 19P151-L2)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant all costs in this Court. See TEX.R.APP.P. 43.5. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JULY, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.